—Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered December 3, 1997, convicting him of driving while ability impaired under Vehicle and Traffic Law § 1192 (1) and driving while intoxicated; per se under Vehicle and Traffic Law § 1192 (2), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Putnam County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that there was insufficient foundation for admission of the breathalyzer results into evidence is without merit. The test was administered by a qualified operator and certificates of calibration, analysis for ampules, and simulator solution were admitted into evidence (see, People v Freeland, 68 NY2d 699, 700; People v Gower, 42 NY2d 117; People v Sherwood, 160 AD2d 1203). Mangano, P. J., Miller, Thompson and Luciano, JJ., concur.